Citation Nr: 1342331	
Decision Date: 12/20/13    Archive Date: 12/31/13

DOCKET NO.  11-12 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for arthritis of the right shoulder, claimed as arthritis of an unspecified location.

2.  Entitlement to service connection for arthritis of the low back, claimed as arthritis of an unspecified location.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant & his Wife



ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1957 to July 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified before the undersigned Veterans Law Judge in August 2011.  A transcript of the proceeding is associated with the claims file.

The Board remanded the Veteran's appeal in April 2013 and again in July 2013.  The Board finds that the remand directives have been completed and, therefore, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran has a current diagnosis of arthritis of the right shoulder and somewhat greater limitation of motion of the right shoulder than of the left shoulder.

3.  The Veteran had difficulty saluting properly in service and was treated with an injection to his right shoulder; he had a reaction to the injection and was hospitalized for several days during service for treatment for this reaction.

4.  Resolving reasonable doubt in the Veteran's favor, the Veteran had arthritis of the right shoulder in service.

5.  Symptoms of arthritis, including pain and stiffness, began in the Veteran's right shoulder during service and have continued to the present day.

6.  The Veteran slipped on snow and fell in service at which time he experienced pain in his low back.

7.  Arthritis of the low back did not have its onset in active service and is not the result of an injury to the low back sustained in active service; arthritis of the low back did not manifest itself within one year of separation from active service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, arthritis of the right shoulder was incurred in active service.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2013).

2.  Arthritis of the low back was not incurred in active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112,1131, 1137, 5107 (West 2002 & Supp 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO provided notice to the Veteran in an October 2009 pre-adjudication letter, explaining what information and evidence was needed to substantiate a claim for service connection including what he needed to provide and what would be obtained by VA.

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  In this case, the RO associated the Veteran's VA treatment records and all available private treatment records with the claims file.  

The Veteran's service treatment records (STRs) are unavailable and presumed lost in a fire at the National Personnel Records Center (NPRC) in St. Louis in July 1973.  In cases where STRs are unavailable, VA has a "heightened" duty to assist the claimant by advising him or her to submit alternative forms of evidence supporting the claim and assisting him or her in obtaining this alternative evidence.  Washington v. Nicholson, 19 Vet.App. 362, 370 (2005); Dixon v.. Derwinski, 3 Vet.App. 261, 263 (1992).  Further, in cases where a claimant's records have been lost or destroyed, VA has a "heightened" duty to explain its findings and conclusions and to carefully consider the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet.App. 365, 367 (1991).

In this regard, the Veteran has submitted alternate evidence in the form of numerous lay statements from friends and relatives.  In addition, the Board has remanded his case twice to obtain an adequate medical opinion about the likelihood of a connection between an injury to his back that he has stated occurred in service and the current diagnosis of arthritis of the low back.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.

In April 2013, the Board remanded an initial appeal of the claims to the RO to afford the Veteran a VA examination.  The examiner reviewed the claims file; recorded the Veteran's subjective complaints; and provided an opinion regarding the likelihood of a connection between the Veteran's active duty and his currently diagnosed arthritis of the low back.  In July 2013, the Board remanded the claims again for an addendum opinion.  The Board found the May 2013 examination inadequate because the examiner did not provide a rationale for the opinion that the Veteran's osteoarthritis of the low back was not the result of an injury in service.  In August 2013, a different examiner met with the Veteran in person, reviewed the claims file and provided adequate opinions regarding the etiology of arthritis in the Veteran's low back.  Upon review of the second opinion, the Board finds it adequate to allow adjudication of the claims at this time.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

The Board finds that no additional RO action to further develop the record in connection with these claims, prior to appellate consideration, is warranted.  The Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.
II.  Service Connection

The Veteran contends that his current arthritis of the right shoulder and low back had its onset during active service or is the result of injuries sustained in service.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009);  Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  

Service connection for certain chronic diseases, including arthritis, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013). 

Where a chronic disease under section 3.309(a) is shown as such in service or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In cases where a chronic disease is "shown as such in service", the Veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service connected disability compensation is sought."  Walker, 708 F.3d at 1336.  Instead, service connection may be granted for subsequent manifestations of the same chronic disease without any evidence of a link or connection between the chronic disease shown in service and manifestations of the same disease at a later time.  In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id.

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Id.   

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr, 21 Vet. App. at 308 (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307-09.  However, "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Id. at 308.  See also Savage v. Gober, 10 Vet. App. 488, 498 (1997).

Although a Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide a diagnosis of more complex medical conditions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  In this regard, the Board concludes that arthritis is not the kind of condition that is capable of lay diagnosis as it is an internal condition not subject to visual observation and often requires sophisticated imaging tests, such as x-ray or MRI, to confirm a clinical diagnosis that has been made by a medical professional upon examination.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (noting that arthritis should be established by x-ray findings); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  In addition, although a layperson can provide evidence as to some questions of etiology, a question about the etiology of arthritis or a relationship between arthritis and an injury in service, which would require more than direct observation to resolve, is not in the category of questions that lend themselves to resolution by lay observation.  Jandreau, 492 F.3d at 1376-77; Barr, 21 Vet. App. at 309; Woehlaer, 21 Vet. App. at 462.  Rather, such a question is a medical matter requiring someone with medical training about the nature and causes of the disease of arthritis to resolve.

III.  The Evidence

Regarding the onset of his right shoulder pain, the Veteran and several of his family members and friends submitted statements indicating that he received treatment for his right shoulder for several days in March 1958 at Cannon Air Force Base (AFB), namely because he was unable to properly salute.  The Veteran further contends that while in the hospital, he was given a cortisone injection in his right shoulder, and informed that he had arthritis of his right shoulder by his treating physician.  During the August 2011 hearing before the Board, the Veteran's spouse testified that the Veteran complained about his shoulder during service, for which he was treated at such time.  Similarly, the Veteran testified that he has experienced right shoulder pain since service, and sought treatment for such pain shortly after discharge from service, to the present time.  Numerous lay statements in the record reflect that the Veteran has experienced right shoulder pain from his period of service to the present.

Regarding the onset of his low back pain, the Veteran first provided details about this claim at the hearing before the Board in August 2011.  He testified that he slipped and fell on the ice during service in 1957, while filling his vehicle with gas.  He further asserted that he took all purpose capsules (APCs) to alleviate his pain, but he did not seek treatment for his injury.  He stated that he had experienced pain since the initial in-service injury and sought treatment soon after discharge from service.  The Veteran's spouse also testified that the Veteran experienced low back pain since his in-service injury to the present and that he sought chiropractic treatment for such pain subsequent to service.  Although several lay statements were submitted from friends and relatives who recalled that the Veteran had problems with his right shoulder in service, only one lay statement from the Veteran's daughter mentions his back.  In this statement, dated in October 2009, the Veteran's daughter recalled that her father experienced pain in many of his joints over the years including in his back.  

A March 1958 hospital record from Cannon AFB in Clovis, New Mexico, reflects that the Veteran was admitted for several days; however, it does not indicate a diagnosis or provide an explanation for the Veteran's admittance and/or treatment. 

Following separation from service, VA outpatient treatment records dated in 2002 through 2010 include the Veteran's histories of chronic unspecified arthritic pain and indicate a history of arthritis in the Veteran's family.  A March 2006 private treatment record demonstrates a diagnosis of right shoulder arthritis.  An October 2009 private record shows that C.S., N.P. reported that she treated the Veteran for severe arthritis in all major joints, for the past several years.  A June 2010 letter demonstrates that L.C.P, DC, the Veteran's private chiropractor, reported that he periodically treated the Veteran for low back and shoulder problems from approximately 1966 until 1999.  L.C.P. further stated that he was unable to access the Veteran's treatment records because he retired over 11 years ago and turned such records over to another chiropractor who had subsequently died.  A June 2010 letter from another private provider indicates that the Veteran received chiropractic care from October 2007 through November 2008; however, the provider stated that such records were not available because they were in storage.

In August 2013, the Veteran underwent a VA examination following a remand by the Board in July 2013.  The examiner reviewed the claims file and met personally with the Veteran.  He read and considered the numerous lay statements of record, including those of the Veteran, his wife, his siblings, his children, his nephew and his friends.  The examiner recognized the diagnosis of arthritis and that the Veteran has experienced pain in his shoulder and back for many years.

The examiner conceded right shoulder pain during service and that the Veteran had pain in his lower back after a fall.  As to the Veteran's shoulder, the examiner concluded that the hospitalization in 1958 following a cortisone shot to lessen his right shoulder pain may have been caused by an allergic reaction, although there are no records to reflect exactly why the Veteran was hospitalized.  The examiner stated: "The problem is linking the current symptoms 50 years later, to these events."  He considered the Veteran's testimony and a letter from a chiropractor that, although the records do not appear in the claims file because the chiropractor had since retired, the Veteran had sought treatment for his shoulder within 5 years of separation from service.  

In addition to considering the medical evidence, the examiner also noted the Veteran's post-service occupational activities.  These included working as a carpenter and plumber and then as a produce farmer for over 30 years.  The examiner noted that the Veteran has osteoarthritis in multiple joints, but concluded the Veteran's arthritis was more likely related to factors other than his service, to include "repetitive high-impact work (farming for 30+ years), old age, obesity, family history of arthritis."  

Specifically in regard to the Veteran's low back, the examiner concluded:  "The Veteran's osteoarthritis of the Thoracolumbar spine is less likely as not caused by or a result of in-service injury.  The Veteran was able to complete his tour of duty about four years after his back injury; in addition, the Veteran's [sic] was first evaluated in 1966 by a Chiropractor (undocumented, letter noted), nine years after original injury in-service." The examiner also noted that "the records reflect a [motor vehicle accident] in 1987, which according to the Veteran the auto seat was broken and threw him from the vehicle."  At the August 2011 hearing before the Board, the Veteran testified that he felt this accident aggravated the back condition which he originally injured when he slipped and fell in the snow while pumping gas.

IV.  Arthritis of the Right Shoulder

After considering the evidence of record under the laws and regulations as set forth above and by resolving the benefit of the doubt in favor of the Veteran, the Board concludes that service connection for arthritis of the right shoulder may be granted.

The medical evidence of record shows that the Veteran currently has arthritis of the right shoulder.  See August 2013 VA examination report; March 2006 private treatment record.  Thus, the remaining question is whether the current arthritis of the right shoulder is at least as likely the result of a disease or injury in service as it is the result of any other cause or factor.

With regard to whether there was a disease or injury in service, the Veteran stated in making his claim in March 2009 that while he was at Cannon AFB, he was told that he was not saluting properly and that he went to the hospital and he was given an injection of cortisone in his right shoulder.  He stated that he passed out, and when he awoke, he was wrapped like a mummy in ice and alcohol.  He stated that the doctor told him he had arthritis.  His testimony about these events at the Board hearing in August 2011 was basically the same.  He testified that he "got chewed out for not saluting properly" and his sergeant directed him to a doctor who gave him an injection in his shoulder.  He described having a bad reaction to the injection and being hospitalized where he was "mummified" with towels soaked in ice and alcohol.  

The Veteran is competent to describe the difficulty his shoulder problem was causing him in the service, to state the type of treatment that he received at that time, and to report what a doctor told him.  Jandreau v. Nicholson, 492 F.3d 1371, 1377 (2007).  Moreover, the Board finds his testimony about his having some sort of injury to, or disease of, his right shoulder which prevented him from saluting properly to be credible evidence.  Concerning this, the Board notes that "definitions of credibility do not necessarily confine that concept to the narrow peg of truthfulness.  It has been termed as 'the quality or power of inspiring belief. . . .'  Credibility . . . apprehends the over-all evaluation of testimony in the light of its rationality or internal consistency and the manner in which it hangs together with other evidence."  Indiana Metal Prods. v. NLRB, 442 F.2d 46, 51-52 (7th Cir. 1971) (citations omitted).  In this case, the Veteran's testimony about his having a right shoulder problem in service is believable because, as described below, it hangs together consistently with other evidence of record.

First, there is documentary evidence confirming that the Veteran was hospitalized from March 14, 1958, to March 27, 1958, at Cannon AFB.  Second, the Veteran's wife, who was married to the Veteran at the time that he was stationed at Cannon AFB, submitted a statement and testified at the Board hearing about the Veteran having had trouble saluting properly, about his having been sent to a doctor who injected his shoulder with cortisone, and about the bad reaction he had to the shot resulting in his hospitalization.  In addition, the Veteran's brother, nephew, and a friend wrote letters describing their recollections of the same incident during the Veteran's service with regard to his right shoulder.  Third, in addition to the consistent lay statements regarding the right shoulder, the Board notes that the May 2013 VA examination report showed that on range of motion testing of the shoulders, the right shoulder had somewhat more limited range of motion than the left shoulder.  Moreover, although the x-ray reports on the shoulders were nearly identical, the right shoulder was noted to have "osteophyte formation in the inferior aspect of the right humeral head," a finding not shown for the left shoulder.  Finally, the VA examiner apparently found no reason to doubt the history concerning the right shoulder in service, noting in the report that "an episode of right shoulder pain is conceded, as well as the hospitalization (likely due to an allergic reaction)."

The Board finds this evidence sufficient to show that the Veteran did have either an injury to, or a disease of, the right shoulder in service.  The Board remanded the case in April 2013 for an examination and a medical opinion as to the likelihood that the current arthritis began in service or was otherwise the result of problems the Veteran experienced with his right shoulder in service.  Although conceding the in-service episode of right shoulder pain and treatment with an injection in service, the examiner rendered the opinion that it was less likely than not that the current arthritis of the right shoulder "had its onset in service or is related to any in-service disease, event, or injury."  The examiner's rationale for this conclusion was that there are many risk factors for the development of arthritis and that the Veteran had all of these risk factors.  However, the examiner did not state why those other risk factors were more likely the cause of the arthritis than the problem with the shoulder in service.  Although conceding that injury can "predispose [a person] to arthritis", the examiner stated that "it would be expected to show signs of traumatic arthritis and would be in the RIGHT shoulder . . . and not unilateral (sic) and symmetric arthritis in multiple different joints."  The examiner also appeared to focus on the lack of documentary evidence in the record rather than on the Veteran's descriptions of his symptoms over the years, noting that the record was "almost completely devoid of any medical records prior to 2000."  

The Board remanded in an attempt to get a better explanation for the opinion and to have the examiner consider the Veteran's history of right shoulder pain and treatment during service in March 1958, as a result of his inability to properly salute, as well as his continued pain since the reported onset during service.  The Board also directed the examiner to consider the June 2010 statement from the Veteran's private chiropractor, in which he reported that he periodically treated the Veteran for shoulder problems from approximately 1966 until 1999.  In the August 2013 report, the VA examiner noted that the chiropractic treatment in 1966 would have been five years after discharge from service and eight years after the treatment for the right shoulder problem in 1958 in service, and he again noted there was no available documentation of the chiropractic treatment.  He also noted that the Veteran worked as a produce farmer from 1976 until his retirement in 2007, during which he stated that the Veteran related that he fell "thousands of times."  He noted that the Veteran had osteoarthritis in multiple joints and that the disease results from multiple factors including joint integrity, genetics, local inflammation, and mechanical forces.  He then listed the risk factors that the Veteran had for developing osteoarthritis, namely, repetitive high-impact work (farming for 30+ years); old age; obesity; and a family history of arthritis.

Thus, it seems that the examiner concluded that the Veteran's current right shoulder arthritis was less likely the result of the episode of injury, pain, and stiffness in the right shoulder in service and more likely the result of repetitive high-impact work after service; old age; obesity; and a family history of arthritis.  However, the examiner did not actually provide an explanation as to why the other four causes or risk factors for arthritis were more likely the causes in this case than was the injury in service, although the examiner had acknowledged that an injury could predispose one to developing arthritis in the injured joint.  He implied, without clearly stating, that the arthritis in the right shoulder would be worse than in the left if the current disability were due to injury.  However, he did not discuss the somewhat more limited range of motion of the right shoulder or the additional osteophyte finding on x-ray, nor did he discuss the Veteran's description of right shoulder symptoms in service and over the years and explain why he concluded that those symptoms were "less likely" due to arthritis rather than "at least as likely" due to arthritis as they were due to some other cause or factors.

The Board could remand the case for further clarification in this regard from the examiner.  However, the Board concludes that the evidence is sufficient to grant the benefit of the doubt in the Veteran's favor with regard to whether there was a manifestation of early right shoulder arthritis, a chronic condition, in service.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013).  In this regard, the Board notes that cortisone shots may be part of treatment for a number of diseases and conditions affecting the shoulder including bursitis, frozen shoulder, osteoarthritis, rheumatoid arthritis, rotator cuff injury, and tendinitis. See www.mayoclinic.com/health/cortisone-shots.  

Without the Veteran's STRs, a diagnosis in service of osteoarthritis may be legitimately questioned.  Therefore, a showing of continuity of symptomatology is required to support a claim for disability compensation for arthritis.  Here, the Veteran's statements along with many others from his family and friends give credence to a finding that the Veteran has had continuing symptoms in his right shoulder since service.  Although medical records prior to 2002 do not appear in the claims file, there is evidence from doctors that the Veteran sought continuing treatment for his shoulder beginning as early as 1966.  The Veteran has provided credible lay statements that he has experienced observable symptoms, i.e. shoulder pain and stiffness, both during and after service to the present.

The Board acknowledges that the Veteran has arthritis in both shoulders.  Notably, however, range of motion (ROM) testing in May 2013 revealed greater limitation of motion in the right shoulder.  Specifically, right shoulder flexion was to 130 degrees with evidence of painful motion beginning at 100 degrees.  Left shoulder flexion was to 170 degrees with evidence of painful motion beginning at 145 degrees.  Right shoulder abduction was to 130 degrees with evidence of painful motion beginning at 100 degrees.  Left shoulder abduction was to 160 degrees with evidence of painful motion beginning at 130 degrees.  This raises the possibility that arthritis in the right shoulder was the result of injury or disease in service.
Given that there is some evidence that a chronic disease existed in service and evidence of continuing symptomatology since service, the Board concludes that the evidence is at least in relative equipoise as to whether the Veteran's arthritis of the right shoulder had its onset in, or is otherwise the result of a disease or injury incurred in, active service.  Resolving the benefit of the doubt in favor of the Veteran, the Board will grant his claim for service connection for arthritis of the right shoulder.  38 U.S.C.A. § 5107(b)38 C.F.R. § 3.102.

V.  Arthritis of the Low Back

Like the claim for service connection for arthritis of the right shoulder, the medical evidence of record shows that the Veteran currently has lumbar spine osteoarthritis.  See May 2013 VA examination report.  Thus, the remaining question is whether the current arthritis of the low back is at least as likely the result of a disease or injury in service as it is the result of any other cause or factor.

However, in contrast to the Board's findings regarding the Veteran's right shoulder, there is no medical or lay evidence indicating manifestations of arthritis during service and treatment for back problems is not evident in the record until 1966 or nearly 10 years after the claimed in-service injury.  In this regard, the Board notes that the Veteran did not provide any specific details about this claim until the hearing before the Board in August 2011.  He testified that he slipped and fell on the ice during service in 1957 while filling his vehicle with gas.  He further asserted that he took all purpose capsules (APCs) to alleviate his pain, but he did not seek treatment for his injury.  He stated that he had experienced pain since the initial in-service injury and sought treatment soon after discharge from service.  The Veteran's spouse also testified that the Veteran experienced low back pain since his in-service injury to the present and that he sought chiropractic treatment for such pain subsequent to service.  Although several lay statements were submitted from friends and relatives who recalled that the Veteran had problems with his right shoulder in service, only one lay statement from the Veteran's daughter mentions his back.  In this statement, dated in October 2009, the Veteran's daughter recalled that her father experienced pain in many of his joints over the years including in his back.  
Unlike for his shoulder pain, the Veteran did not seek any medical treatment for his back during service.  Although his statements that he took capsules to alleviate pain is competent evidence, there is no evidence of record that any symptoms he may have had after falling on the ice were the result of arthritis of the spine.  The evidence in support of his claim for right shoulder pain included difficulty saluting and the Veteran's contention that he was told at a hospital, while seeking treatment, that he had arthritis in his shoulder.  On the contrary, there is no evidence of arthritis of the low back in service, and therefore the theory of continuity of symptomatology is not for application in connection with the Veteran's low back claim.  Rather, service connection in this instance must be established by means of a medical link or nexus between the arthritis of the low back today and the Veteran's back injury in service.  38 C.F.R. § 3.303(a), (d); Walker, supra.  Here, the evidence of record fails to demonstrate the necessary nexus required to support a claim for service connection.

In August 2013, the VA examiner recognized the Veteran's stated in-service injury.  He noted that the Veteran returned to full duty to complete his service roughly four years later and that evidence of treatment for low back symptoms was absent from the record until 10 years after his injury.  The examiner declined, after a full review of the medical and lay evidence of record, to provide the necessary medical link or nexus between the Veteran's in-service injury and the arthritis in his low back today.  He noted other possible factors that could have led to the present day arthritis, including the Veteran's 30 years of post-service farming, old age, obesity and his family history, and indicated that these factors were more likely the cause of the arthritis of the spine than an injury to the back in service.

The Board acknowledges the Veteran's testimony that he has experienced back pain since service.  Nonetheless, the Board must emphasize that although lay evidence is competent to indicate symptoms experienced, such as back pain, it is not competent evidence as to whether the symptoms experienced by the Veteran during service were caused by arthritis.  Arthritis is not a condition that is capable of lay observation, and the determination as to the presence or diagnosis of such a disability, therefore, is medical in nature and competent medical evidence is needed to substantiate the claim.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (noting that lay evidence is competent with regard to facts perceived through the use of the five senses and cautioning that lay testimony that a veteran suffered a particular illness, bronchial asthma, was not competent because the matter required medical expertise).  The record does not show, nor does the Veteran contend, that he or any of his family or friends has specialized education, training, or experience that would qualify them to provide an opinion on this matter.

Based on the above, the Board cannot grant the claim for service connection on a direct basis.  This is because there is no evidence of arthritis in service and no medical nexus linking the Veteran's in-service injury to the current arthritis in his low back.  In addition, because there is no evidence that arthritis of the low back manifested to a compensable degree within a year of the Veteran's discharge from service, service connection is also not warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309(a).

Because the preponderance of the evidence is against the claim, the benefit of-the-doubt doctrine does not apply, and the claim for service connection for arthritis of the low back must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 


ORDER

Service connection for arthritis of the right shoulder is granted.

Service connection for arthritis of the low back is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


